Cardona, P. J.
Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered March 18, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
On May 1, 1992, defendant was convicted of insurance fraud in the fourth degree and sentenced to a five-year term of probation. Following a hearing, defendant was found to have violated the restitution condition of his probation and was resentenced to an eight-month term of imprisonment. Defendant appeals. Inasmuch as defendant has completed the sentence imposed, his appeal has been rendered moot. Dismissal is appropriate because "defendant’s appeal does not present a recurring issue of public interest which would otherwise escape appellate review” (People v Anderson, 197 AD2d 749, 750, lv denied 82 NY2d 921). In any event, were we not to dismiss the appeal as moot, we would affirm because we find that his contentions lack merit.
Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot.